BARFIELD, J.,
dissenting:
I dissent.
The defendant has a right to lose in a fair fight. In this personal injury case a series of otherwise harmless errors concluded with the trial judge endorsing a plea by plaintiff’s counsel that the jurors not let their judgment interfere with their passions and prejudices. Although defense counsel repeatedly objected to improper argument by plaintiff’s counsel, those objections were fruitless. In only one instance did the trial judge sustain a defense objection.
The most offensive intrusion by the trial judge during closing argument came when the plaintiff’s counsel referred to defendant’s “infinite resources.” There was no issue of punitive damages in this case and such comment, however disguised, was improper. The trial judge’s response to the objection and motion for mistrial was, “Mr. Howell, just to clear the record, I think probably ‘infinite resources’ is an overstatement. I think only God has those.”
This trial concluded much like a boxing match in which the defendant stands inside the ring with gloves on, and the plaintiff and judge stand outside the ring and throw chairs.